Citation Nr: 0332375	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of spinal meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith

INTRODUCTION

The veteran served on active duty from June 1986 to April 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO determined that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for spinal meningitis, but denied the 
claim of entitlement to service connection for spinal 
meningitis on a de novo basis.

In August 2002 the veteran and her spouse provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.

FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for residuals of spinal meningitis when it 
issued an unappealed rating decision in July 1999.  

2.  Evidence submitted since the July 1999 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, or is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  

CONCLUSION OF LAW

Evidence submitted since the July 1999 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for spinal meningitis is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 4.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the July 1999 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for residuals of spinal 
meningitis is reported in pertinent part below.

A review of the service medical records (SMRs) reflects that 
the veteran was treated in March 1989 for viral meningitis.  
Her condition on discharge was reported as "good."  
Residuals of this treatment are not indicated in the SMRs for 
the remainder of the veteran's duty period which ended in 
1996.  

At the time of a postservice VA examination in December 1996 
the veteran reported that she had experienced short term 
memory loss as a result of her inservice spiral meningitis.  
She said that she had seen a specialist while in service.  
There had been no recurrence of spinal meningitis.  The final 
assessments included status post spinal meningitis, 1989.  

In a February 1997 rating decision the RO denied service 
connection for spinal meningitis in that there was evidence 
in service, or thereafter, of disabling residuals as a result 
of the inservice treatment for meningitis in 1989.  

The evidence which was added to the record subsequent to the 
July 1999 rating decision wherein the RO denied reopening the 
claim of entitlement to service connection for spinal 
meningitis is reported in pertinent part below.

Subsequently added to the file was a private neurological 
examination record dated in March 1986 which showed that 
English was a second language for the veteran.  Her areas of 
weakness included low average verbal learning for information 
in context and low average to borderline impaired brief 
auditory attention.  
The report indicated that the poor performance in these areas 
was attributed to language and cultural differences rather 
than to deficits in verbal reasoning, and that inefficiencies 
in brief and sustained auditory attention and contextual 
verbal learning were attributed to multiple factors, 
including probably underlying depression and anxiety, ongoing 
pain complaints, and "possible negative impact of viral 
meningitis."  

Additional treatment records dated from 1998 through 2002 are 
of record.  These documents reflect treatment for various 
conditions.  Pertinent to the current claim is a private 
December 1998 report from a naval hospital in which it was 
noted that the veteran had a history of meningitis and that 
she had multiple left-sided symptoms without obvious clinical 
findings other than meningitis.  It also stated that there 
was a need to rule out connective tissue disorder, although 
one of the other suspicious was that she might have residual 
deficit due to brain injury from the meningitis.  

To specifically address the question of whether there were 
any residuals of the inservice meningitis, a VA examination 
was scheduled.  The examination was completed in July 2000.  
The examination showed that the veteran's speech, 
comprehension, and cranial nerves were normal.  There were no 
signs of neck stiffness, and fundi were normal.  Motor 
functions were normal in both upper and lower extremities.  
Sensory function, deep tendon reflexes, cerebellar functions, 
Romberg's sign, stereo gnosis, and tandem gait were all 
normal.  The examiner stated that the veteran had no evidence 
of a neurological deficit, and her memory and learning 
difficulties were "unlikely due to past meningitis."  

At a personal hearing before a Decision Review Officer at the 
RO in August 2002, the veteran and her spouse testified in 
support of her claim.  Her husband described her memory 
problems.  He stated that he did not know the appellant 
before her meningitis, so he was not able to judge whether 
that illness caused any difference in her memory.  The 
veteran testified as to how her memory had worsened from 
before having meningitis.  She said that she had no evidence 
of the severity of her learning difficulties before she had 
meningitis.  

Added to the record at the time of the hearing was a copy of 
an article obtained from the internet regarding the effects 
of meningitis.  The veteran highlighted the fact that 
meningitis could result in brain damage, arthritis, 
weakness/paralysis/ and spasms.  

In an August 2002 statement, an employer of the veteran 
reported that she had difficulties completing her job tasks 
due to her anxieties and short term memory loss.  

A VA treatment report dated in August 2002 reflects that the 
veteran was seen and determined to have a learning 
disability.  


Criteria

Finality & Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  It has been held that, in accordance with 38 
C.F.R. § 3.156, evidence is new and material if it (1) was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of evidence of record; 
(2) is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F.3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claim on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disability at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in a March 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits she wanted, what had been done on her claim, what 
information or evidence she needed to submit, and what VA 
would do to assist her.  She was advised of evidence she 
could submit herself or to sufficiently identify evidence and 
if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for her.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
her claim.  In particular, through issuance of the May 2001 
rating decision, February 2002 statement of the case, and 
December 2003 supplemental statement of the case, she has 
been given notice of the requirements for service connection.  
The RO provided the veteran with the reasons her claim could 
not be granted based upon the evidence of record.

As indicated above, the veteran has been notified of her 
procedural and appellate rights.  During the appeal process, 
she has exercised several of these rights.  For instance, she 
has been afforded the opportunity to present information and 
arguments in favor of her claim, and she has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate her claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, as the RO initially notified the 
veteran of VCAA in March 2001.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


New and Material Evidence

The RO denied reopening the claim on entitlement to service 
connection for spinal meningitis when it issued an unappealed 
rating decision in July 1999.  That decision is final as no 
notice of disagreement with that decision was filed after 
notification thereof.  

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of spinal meningitis.

Evidence added to the claims file includes additional private 
and VA records.  These records essentially reflect treatment 
for other conditions and are not considered new and material.  
The veteran has been treated for various conditions 
postservice and occasionally for complaints she associates 
with her inservice bout with meningitis.  Specifically, she 
has attributed memory loss to meningitis.  

The Board has also considered the testimony provided at the 
August 2002 RO hearing, and the lay statements in support of 
her claim which have been associated with her claims file.  
Also considered was the excerpt of an article submitted in 
support of her claim as to this disorder.  

As to the veteran's (and her spouse's) testimony, although 
presumed to be true, see Justus v. Principi, 3 Vet. App. 510, 
513 (1992)., these statements are repetitive of previous 
statements made which were previously considered by the RO, 
and are therefore not new.  Moreover, the veteran, as a lay 
person without medical training or expertise, is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, her opinions cannot 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.

As to the December 1998 report in which it was noted that the 
veteran might have residual deficits due to brain injury from 
meningitis, it is noted that this statement simply indicates 
the need to rule out meningitis.  

The statement does not specifically contain a medical opinion 
that there are residuals of spinal meningitis.  A 
subsequently conducted VA examination did rule out any 
connection.  

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  

The recently submitted evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

Further, it is noted that the veteran submitted a copy of an 
internet article in support of this claim.  This submission 
is general in nature and does not address the specific facts 
of the veteran's claim before the Board.  

As this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's inservice bout with meningitis and any chronic 
residuals, it is insufficient to establish the element of 
medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 
(1998).

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for residuals of meningitis.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of spinal meningitis, the appeal is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



